   8:20-cr-00153-JFB-MDN Doc # 32 Filed: 09/21/21 Page 1 of 1 - Page ID # 48




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:20CR153
                                            )
      vs.                                   )
                                            )
PAUL PISKORSKI,                             )                  ORDER
                                            )
                    Defendant.              )


         This matter is before the court on the defendant’s Unopposed Motion to Continue
Trial [31]. Defendant had previously been represented by counsel, who recently passed
away and therefore Counsel needs additional time for review of discover and to prepare
for trial or negotiate a resolution of this matter. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [31] is granted, as follows:

      1. The jury trial, now set for October 5, 2021, is continued to January 4, 2022.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and January 4, 2022, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      DATED: September 21, 2021.

                                                BY THE COURT:


                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
